Citation Nr: 0840808	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  05-34 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for neurological 
changes manifested by dizziness, poor coordination, visual 
problems, vertigo, nausea, constipation, hallucinations and 
confusion to include as secondary to a service-connected 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for a 
lumbar spine disorder.  

3.  Entitlement to service connection for a lumbar spine 
disorder.  

4.  Entitlement to service connection for peripheral 
neuropathy affecting the upper extremities to include as 
secondary to Agent Orange exposure. 

5.  Entitlement to a rating in excess of 10 percent disabling 
for peripheral neuropathy of the right leg.  

6.  Entitlement to a rating in excess of 10 percent disabling 
for peripheral neuropathy of the left leg.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  This includes a June 2005 
rating decision which denied ratings in excess of 10 percent 
disabling for peripheral neuropathy of the bilateral lower 
extremities, denied service-connection for peripheral 
neuropathy of the bilateral upper extremities and denied 
reopening a previously denied claim for service connection 
for a lumbar spine disorder.  This matter also comes before 
the Board from a rating decision of February 2007 which 
denied entitlement to service connection for a disorder 
manifested by neurological changes to include as secondary to 
a service-connected disorder to include medications take for 
such disorder.

The reopened claim for service connection for back disorder, 
the service connection claim for peripheral neuropathy of the 
upper extremities and the issues of entitlement to increased 
ratings for peripheral neuropathy of the bilateral lower 
extremities are REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  Service connection is in effect for diabetes mellitus, 
peripheral neuropathy of both legs, depressive disorder and 
erectile dysfunction.  

2.  The medical evidence reflects that the veteran has a 
neurological disorder that is as likely as not related to 
medications to treat his service-connected conditions.  

3.  A January 2003 rating decision denied the veteran's claim 
for service connection for a back disorder.  The veteran was 
provided notification of the rating decision and of his 
appellate rights later in January 2003; however, he did not 
appeal this determination.

4.  New evidence received since the January 2003 rating 
decision does relate to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, a 
neurological disorder was caused or aggravated by his 
service-connected disorders.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2008).

2.  The January 2003 rating decision denying service 
connection for a back disorder is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 20.302, 20.1103 
(2008).

3.  New and material evidence has been received since the 
January 2003 rating decision, and the claim for service 
connection for a back disorder is reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  In this case, the Board is reopening the 
claim for service connection for a back disorder, and for the 
issue of service connection for a neurological disorder 
secondary to medications for a service-connected condition, 
is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

II.  Service Connection

The veteran claims that service connection is warranted for a 
neurological disorder manifested by dizziness, poor 
coordination, visual problems, vertigo, nausea, constipation, 
hallucinations and confusion, which he alleges is secondary 
to medication being used to treat his service-connected 
disorders.  Service connection is in effect for diabetes 
mellitus, peripheral neuropathy of both legs, depressive 
disorder and erectile dysfunction.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as neurological disorders, 
is manifest to a compensable degree within a year of 
discharge, there is a rebuttable presumption of service 
origin, absent affirmative evidence to the contrary, even if 
there is no evidence thereof during service.  38 U.S.C.A. §§ 
1101, 1112, 1113 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310. Furthermore, the Court 
has held that the term "disability" as used in 38 U.S.C.A. 
§§ 1110, 1131 should refer to "any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service- connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Service treatment records are silent for any neurological 
disorder manifested by the complaints described by the 
veteran.  Both his entrance examination of January 1967 and 
separation examination of January 1970 and their accompanying 
reports of medical history are silent for any complaints of a 
neurological disorder.  

Likewise, there is no evidence of any neurological disorder 
with the above described manifestations having developed 
within one year of his discharge from service. 

The veteran is noted to have taken medications for multiple 
medical conditions including his service-connected conditions 
for a number of years with no evidence of any side effects 
documented until a May 2004 treatment record revealed that he 
had received Metformin 1000 for diabetes control, with 
instructions to take 1/2 a tablet for a 500 milligram dosage 
which he tolerated well.  However, upon receiving a refill of 
500 milligram tablets, he developed anxiety and concentration 
difficulties.  He took the refill for 2 weeks and then 
discontinued it with no further anxiety symptoms.  

The records document that by October 2005 his active 
medication list included Acetaminophen for pain, Metformin 
for diabetes, Rosiglitazone for diabetes, Tramadol for pain, 
and Buproprion with no purpose given.  He was also taking 
multiple vitamins and selenium and was also prescribed 
glucose test strips and lancets for his diabetes.  By January 
2006 he was seen for pain management pharmacy follow-up for 
pain that included his legs and heels (neuropathy) as well as 
low back, and his current pain treatment included Gabapentin, 
300 milligrams bid, and 400 milligrams at bedtime.  He also 
was on Tramadol 50 milligrams bid, APAP 650 milligrams tid 
along with the Tramadol, and Lidocane 12 hour patches daily.  
He referred some improvement with Tramadol and plans included 
increasing the dosages of Tramadol and Gabapentin.  
Thereafter Gabapentin and Tramadol were included on the 
active medication lists.  

In March 2006, the veteran underwent a VA psychiatric 
examination which noted the veteran to be taking Gabapentin, 
buproprion and other medications.  He complained of various 
psychiatric complaints including poor memory and poor 
concentration, but there was no opinion as to whether this 
was from a side effect from medications.  The veteran was 
diagnosed with depressive disorder, not otherwise specified 
(NOS).  Also in March 2006 while being treated for complaints 
that included his low back pain and his neuropathic pain, he 
was recommended to optimize his Gabapentin usage but with 
precautions not to drive while optimizing medications, and 
with other side effects discussed as including daytime 
somnolence and falls.  

In August 2006, he was prescribed Wellbutrin for his 
depressive disorder.  In a July 2006 VA neurological 
examination that addressed the nature and severity of his 
peripheral neuropathy of the upper and lower extremities, he 
discussed that Neurontin (gabapentin) helped control his 
numbness but that it caused daytime somnolence.  The rest of 
the examination discussed his neuropathy symptoms.  

In January 2007, the veteran was seen in primary care for 
evaluation of multiple medical conditions including his 
diabetes.  He complained that his neuropathy was driving him 
crazy with persistent leg numbness.  He referred that a 
combination of Gabapentin and Tramadol caused him somnolence, 
anxiety, concentration problems and memory problems.  The 
Gabapentin was noted to have been decreased to 100 
milligrams.  He was using Tramadol 25 milligrams, with no 
improvement on pain.  Plans included discontinuing Tramadol 
as he was not obtaining any benefit from it and increasing 
Gabapentin to 200 milligrams.  The treating doctor gave an 
opinion that a combination of Gabapentin, Tramadol and 
Wellbutrin could be causing some of the veteran's symptoms 
described as anxiety and concentration problems.  Plans 
included a consultation with psychology.  

Later in January 2007 the veteran underwent a VA examination 
to address his specific neurological complaints that he 
attributed to medications to treat his service-connected 
disorders.  The claims file and CPRS and CAPRI were reviewed.  
The veteran was noted to have been treated in the pain clinic 
and given for the first time Gabapentin 400.  He then began 
experiencing distortion of everything including time and 
space becoming confused and disoriented.  The Gabapentin was 
mixed with Tramadol and Bupropion.  The Gabapentin was slowly 
reduced to the current 100 milligram level but has never been 
stopped altogether.  The neuropathy symptoms continued 
unabated with no response to the Gabapentin.  

Physical examination revealed normal strength, muscle tone 
and bulk.  Sensory exam to light touch was normal.  There was 
no history of trauma or neoplasm to the central nervous 
system.  Pinprick, vibratory sense and position were normal.  
Cranial nerves were intact and fundoscopic, mental status and 
cerebellar exams were normal.  There was no chorea or carotid 
bruit.  His active medications were as follows: Alcohol prep 
pad, bupropion, gabapention, clotrimazole, lidocane, 
lisinopril, metformin, omeprazole, rosiglitazone, tramadol 
and vardenafil.  Subjective complaints were identical to 
those expressed by the veteran in the January 2006 primary 
care note in regards to his physical complaints and he again 
reported that that a combination of Gabapentin and Tramadol 
caused him somnolence, anxiety, concentration problems and 
memory problems.  Again the history of dosage changes as 
reported in the recent primary care report.  The examiner 
also recited findings from a September 2006 computed 
tomography (CT) of the head which was normal.  

The examiner diagnosed neurological changes secondary to 
medications side effects.  The problems associated with this 
diagnosis included a condition secondary to medication.  The 
affects included memory loss, decreased concentration, 
decreased manual dexterity and vision problems.  The veteran 
also described hallucinations when taking high doses of 
Gabapentin.  The effects of this condition on activities of 
daily living were discussed.  

The examiner provided a medical opinion as to whether the 
currently claimed neurological condition was secondary to 
medications taken for service-connected conditions and stated 
that this condition was as likely as not caused by the 
veteran's taking Gabapentin for neuropathy.  The rationale 
for this opinion was that the neurological symptoms, all 
subjective, can be attributed to the intake of Gabapentin 
together with bupropion and Tramadol.  The examiner commented 
that it was a pity that all these medications were not 
stopped temporarily to better assess the effect, but that the 
veteran must receive the benefit of the doubt.  

VA treatment records from 2007 include treatment for 
psychiatric complaints, with high levels of anxiety 
repeatedly addressed, as well as memory loss and 
concentration problems.  A March 2007 psychiatric treatment 
note suggested that the veteran's memory lapses were probably 
influenced by his high anxiety levels.  However the records 
from 2007 also discuss continued side effects from the 
veteran's medication usage to treat his service-connected 
conditions.  A March 2007 pharmacological pain management 
record noted the adverse effects of pain medication including 
mild drowsiness and dizziness with Gabapentin, which he 
continued to take at 100 milligram doses.  Specifically he 
complained of dizziness which was under control.  In May 
2007, he again complained of dizziness with Tramadol and was 
still using Gabapentin.  

Based on a review of the evidence, the Board finds that the 
evidence supports a grant of service-connection for a 
neurological disorder, as the medical evidence in the form of 
the VA examiner's opinion of January 2007 diagnosed 
neurological changes secondary to medications side effects 
and determined that this was as likely as not due to his 
medication used to treat his service-connected neuropathic 
condition.  This opinion is bolstered by other VA medical 
evidence showing side effects from the medications taken for 
his service-connected neuropathy, including the most recent 
records from March 2007 and May 2007 which showed 
manifestations of dizziness and sleepiness caused by the 
medications used to treat his service-connected disorders.  
There is no medical evidence to clearly contradict January 
2007 VA examiner's conclusion, although the evidence does 
suggest that some of the claimed symptoms including memory 
and concentration problems could also be due to a service-
connected depressive disorder.  However, other neurological 
manifestations, including the dizziness and sleepiness are 
not attributable to any disorder other than medication side 
effects.  Thus, with consideration of reasonable doubt, 
service-connection is warranted for the veteran's 
neurological changes secondary to medication used to treat 
his service-connected disorders. .   

III.  New and Material Evidence

Service connection was first denied for a lumbar spine 
disorder by the RO in a July 1997 rating decision with notice 
sent the same month.  The veteran did not appeal this 
decision, but filed another claim for service connection in 
September 1997.  The RO denied service connection for a 
lumbar spine disorder again in December 1997 with notice sent 
the same month.  The veteran did not appeal this decision and 
it became final.  Thereafter service connection for a lumbar 
spine disorder was most recently denied by the RO in a 
January 2003 rating decision, with notice sent the same 
month.  The veteran did not appeal this decision and it 
became final.  He filed his claim to reopen in March 2005.  

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. §§ 7104, 7105(c); 38 C.F.R. §§ 3.160(d), 
20.302(a), 20.1104.  If, however, new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, VA shall reopen the claim and review the 
former disposition of the claim.  Manio v. Derwinski, 1 Vet. 
App 145 (1991).  When determining whether additional evidence 
is new and material, VA must determine whether such evidence 
has been presented under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.   

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

Among the evidence before the RO in January 2003 were service 
treatment records that were silent for any lumbar spine 
disorder on the entrance examination of January 1967 or for 
any history of such complaints in the accompanying report of 
medical history.  The service treatment records are likewise 
silent for any treatment for low back problems or complaints 
regarding the back.  However the records do reflect that in 
April 1967 he was hospitalized for an acute gastroenteritis 
with cardiovascular collapse and underwent various diagnostic 
tests for this illness, including a spinal puncture taken 
without anesthesia.  The illness itself did not include low 
back complaints but were significant for left leg tenderness 
and spasticity in the muscle of the leg as well as some mild 
neck stiffness. The spinal fluid culture was negative for any 
organism.  His separation examination of January 1970 
revealed a normal spine and the accompanying report of 
medical history revealed him to deny any history of back 
problems.  

Also before the RO in January 2003 was the report of a VA 
examination from an unclear month in 1972 which on 
musculoskeletal examination primarily focused on problems 
with his lower extremities and did not refer any low back 
symptoms.  A special neurological examination done in May 
1972 in conjunction with this evaluation did include a 
history of back pain aggravated by cold weather in addition 
to leg pain present since service.  Examination primarily 
focused on the findings of tenderness in both legs, but with 
straight leg raising negative and no significant findings 
regarding the low back.  The impression was no neurological 
deficit.  

Also before the RO in January 2003 was a March 1987 Agent 
Orange examination which revealed on examination of the back 
and he was also neurologically unremarkable.  

In July 1997, the RO denied service-connection for a back 
disorder as not well grounded based on there being no record 
of treatment for the back in service and normal findings for 
the back in the March 1987 Agent Orange examination.  The RO 
denied this claim again in December 1997 noting that the 
veteran's statements regarding recent treatment of a back 
condition failed to establish a well grounded claim.  

Also before the RO in January 2003 were VA records of 
treatment from 1997, and 1999 through 2001.  Low back pain 
was shown in a June 1997 referral to physical therapy (PT).  
In September 1999, he was diagnosed with chronic low back 
pain secondary to bulging disc and degenerative joint disease 
(DJD).  He was treated for back pain in 2000 and underwent PT 
from April 2000 to May 2000 for low back pain secondary to 
degenerative changes with a magnetic resonance imaging (MRI) 
from 3 years earlier showing L4-5 bulging disc.  In August 
2000 he was diagnosed with discogenic disease and a December 
2000 barium enema was significant for degenerative changes of 
the lumbar spine.  

The report of a March 2002 VA examination for diabetes also 
before the RO in January 2003 noted neurological symptoms of 
low back pain.  Neurological examination noted disc problems 
at L2, L3 and L4.  VA treatment records include a November 
2002 note which reviewed a March 1997 lumbar scan showing 
degenerative disc disease (DDD) at L4-5 and facet joint 
hypertrophy and ligamentous thickening at this level as well 
as moderate canal narrowing.  

Among the evidence submitted after January 2003 were records 
of treatment from 1971 to 1972 showing evidence of lumbar 
spine complaints.  This includes a January 1971 record giving 
a history of pain in both lower extremities and his back 
since serving in the Army.  Straight leg raise was positive 
at 60 degrees bilaterally and there was some tenderness at 
the L5-S1 level but no spasm.  He was diagnosed with 
fibromyositis lumbosacral and hamstring contracture.  Records 
from November 1971 gave a history of pain and weakness over 
both lower extremities since June 1967 and X-rays from that 
month revealed spina bifida occulta of S1.  Following 
examination, the impression was myositis of the lumbosacral 
parevertebral muscles.  

Also submitted after January 2003 were diagnostic test 
records showing lumbar pathology including a private X-ray of 
the lumbosacral spine from December 1994 showing a narrowed 
L4-5 disc space with end plate scoliosis on the basis of 
discogenic disease.  A January 2005 X-ray showed degenerative 
changes at L4-5 and a February 2005 MRI likewise showed 
degenerative changes and DDD of L4-5 with an intervertebral 
disc herniation and segmental canal stenosis.  VA records 
from 2005 to 2006 reflect continued treatment for complaints 
of low back pain due to these degenerative changes.

The Board finds that the additional evidence submitted since 
January 2003 is new and material as it now shows the veteran 
had treatment records showing back complaints within a year 
of his discharge from service, as well as current evidence of 
degenerative changes to the lumbar spine.  This raises the 
possibility of an arthritis condition having manifested 
within a year of service.  

The additional records also show the presence of a spina 
bifida occulta, a preexisting congenital condition.  
Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation. 
See 38 C.F.R. §§ 3.303(c), 4.9 (2008); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  A disease which is 
considered by medical authorities to be of familial (or 
hereditary) origin must, by its very nature, be found to have 
pre-existed a claimant's military service, but service 
connection could be granted if there is superimposed injury 
or disease in service and the preexisting disorder is 
aggravated (permanently increased in severity) during 
service.  VAOPGCPREC 82-90.  

This evidence was not previously before the RO which had 
denied the service connection claim for based on there being 
no evidence of a lumbar spine in service.  This evidence is 
significant in that it not only shows a current lumbar spine 
disorder but also a possible service related cause for this 
disorder, either as presumptive under 38 C.F.R. § 3.307, 
3.309, or on a direct basis, or even based on a superimposed 
injury to a preexisting spina bifida.  Such evidence, when 
considered in light of the previous evidence, which does 
include evidence of a lumbar spine puncture in service, now 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  


ORDER

Service connection for a neurological condition as secondary 
to medication side effects is granted.

New and material evidence sufficient to reopen the veteran's 
claim for service connection for a back disorder has been 
received and the claim is reopened.  To this extent, the 
appeal is granted.


REMAND

As noted above, the claim for entitlement to service 
connection for a back disorder was reopened based on the 
submission of new and material evidence.  The veteran has 
also appealed denials of service connection for peripheral 
neuropathy of the upper extremities and an increased rating 
for peripheral neuropathy of the lower extremities.

The Board notes that these issues were most recently 
adjudicated in a supplemental statement of the case issued in 
October 2006.  Subsequently, the VA obtained additional 
evidence including VA records from 2007 as well as 
examinations from 2007.  Thus readjudication is necessary for 
all of these issues to include consideration of this 
additional VA generated evidence.

In regards to the lumbar spine issue, the Board finds that a 
VA examination is necessary to ascertain the nature and 
etiology of this condition, to include whether aggravation of 
a preexisting spina bifida occulta shown in the X-rays from 
1971 via an intercurrent injury took place during service.  
While the service records do not reflect actual back 
complaints, they do reflect that the veteran underwent a 
lumbar puncture in March 1967.  An examination should address 
whether this puncture caused or aggravated his current 
problems.  As there is evidence of current degenerative 
disease, the examiner should also discuss whether such 
disease was manifest within a year of his discharge from 
service.  

In regards to the peripheral neuropathy for the upper 
extremities, the Board notes that the veteran has 
specifically alleged that this condition is related to Agent 
Orange exposure.  Although an examination to address the 
etiology of this condition was done in July 2006 and 
determined that this was not a diabetic neuropathy, the 
examiner did not address whether this condition is related 
directly to Agent Orange exposure, or is a disease 
presumptive to such exposure.  As the veteran is presumed to 
have exposure to Agent Orange, another examination should 
discuss the relationship of this exposure and the neuropathic 
condition of the upper extremities.

In regards to the question of entitlement to higher ratings 
for the peripheral neuropathy affecting both legs, the Board 
finds that in light of the additional evidence received since 
the most recent examination of October 2006, some of which 
suggests a possible worsening of symptoms, a new VA 
examination should be scheduled to discuss the severity of 
this condition.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2008).  

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with a generic notice pursuant to Dingess, supra.  
In light of the need to remand these matters for further 
development, additional notice should specifically address 
the issues on appeal.  

In addition, there has been a recent decision by the Court 
addressing increased rating claims, Vasquez-Flores v. Peake, 
22 Vet. Ap. 37, 2008, which points out that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the appellant a 
corrective notice, that explains (1) the 
information and evidence not of record 
needed to establish an effective date, if 
an increased rating is granted on appeal, 
as outlined by the Court in Dingess, 
supra, (2) that he can submit medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life, (3) 
generally, the criteria necessary for 
entitlement to a higher disability 
rating, (4) that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and (5) types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization.  Vazquez-
Flores, supra. 

The AOJ must also send the veteran a 
corrective notice addressing the service 
connection claim, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted.  

(c) The notice regarding both the service 
connection and increased rating issues 
must also (1) inform him of what he needs 
to provide, and (2) what information VA 
has or will provide.  The claims file 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant as 
specifically affecting the issues on 
appeal.

2.  The AOJ should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all private 
medical care providers, who treated him 
for back problems and peripheral 
neuropathy of the upper extremities since 
his discharge from service and for his 
peripheral neuropathy of his lower 
extremities since 2007.  After securing 
the necessary release(s), the AOJ should 
obtain these records.  All 
correspondence, as well as any treatment 
records obtained, should be made a part 
of the claims folder.  If private 
treatment is reported and those records 
are not obtained, the veteran and his 
attorney should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(2007).

3.  Thereafter following completion of 
the above, the AOJ should schedule the 
veteran for a VA orthopedic examination, 
by an appropriate specialist, to 
determine the nature and etiology of the 
veteran's claimed back disability.  The 
claims folder must be made available to 
the examiner prior to the examination, 
and the examiner should acknowledge such 
review of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:  
(a) Does the veteran have any current, 
chronic back disability?  If so, is it at 
least as likely as not that any current 
back disability began in service or 
became manifest to a compensable degree 
within one year of service? (b) If any 
diagnosed back disorder is shown to have 
preexisted service, was there (1) a 
pathological worsening of the preexisting 
condition during service? and (2) if yes, 
was the increase in severity due to the 
"natural progress" of the disorder or was 
the increase beyond that which would be 
considered the "natural progress" of the 
disorder; (3) if any preexisting 
condition is shown to be a congenital 
condition of the back, was it subject to 
a superimposed injury, as the result of 
active service?  In answering these 
questions, the examiner must consider all 
service treatment records showing a 
lumbar puncture.  Each opinion should 
contain comprehensive rationale based on 
sound medical principles and facts.

4.  After completion of the above, the 
AOJ should schedule the veteran for a VA 
neurological disorders examination(s), to 
(1) determine the nature and etiology of 
the veteran's claimed bilateral 
peripheral neuropathy of the upper 
extremities and (2) determine the nature 
and extent of the veteran's service-
connected bilateral peripheral neuropathy 
of the lower extremities.  The claims 
file, this remand, and treatment records 
must be made available to the examiner(s) 
for review of the pertinent evidence in 
connection with the examination(s), and 
their reports should so indicate.  All 
indicated tests or studies deemed 
necessary for an accurate assessment 
should be done.  

(A).  In addressing the peripheral 
neuropathy of the upper extremities, the 
examiner should address the following:  
Does the veteran have any current, 
chronic neurological disability of the 
upper extremities?  If so, is it at least 
as likely as not that any current 
neurological disability of the upper 
extremities began in service, is a 
disease that is either presumptive to 
Agent Orange exposure, or if not a 
presumptive disease, was directly due to 
Agent Orange exposure in service, or 
became manifest to a compensable degree 
within one year of service? In giving 
such opinion the examiner should also 
address the findings and opinion from the 
VA neurological examination of July 2007 
regarding the neuropathy of the upper 
extremities.  

(B)  In addressing the peripheral 
neuropathy of the lower extremities, the 
neurological examiner is to assess the 
current nature and extent of severity of 
the veteran's neurological impairment 
related to his service-connected 
bilateral peripheral neuropathy of the 
lower extremities in accordance with the 
latest AMIE worksheet for rating 
neurological disorders.  The Diagnostic 
Codes applicable to nerve impairment 
distinguish the types of paralysis-- 
complete and incomplete.  Under 
incomplete paralysis, the degree of 
paralysis is further broken down into 
three or four categories: severe, 
moderately severe, moderate, and mild.  
With these categories in mind, the 
examiner should classify the appellant's 
upper extremity impairments, 
distinguishing among the categories and 
using the results of all pertinent 
testing of record.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

5.  Following completion of the above 
development, the AOJ should readjudicate 
the veteran's claims.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case, which reflects 
consideration of all additional evidence 
received and all applicable regulations.  
It must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the veteran is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination without good cause may 
result in the denial of the claim(s). 38 C.F.R. § 3.655 
(2008).  The appellant and his representative have the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


